DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on March 19, 2021 has been entered. Claims 1, 3-4, 18, 20-21and 36-38 have been amended. Claims 2 and 19 are newly canceled. Claims 12-17 and 23-35 were previously canceled. are canceled. No claims have been added. Claims 1, 3-11, 18, 20-22 and 36-39 are still pending in this application, with claims 1, 18 and 36 being independent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 18, 21 and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duggi et al. (U.S. PGPub 2008/0170518), hereinafter referred to as Duggi.
Regarding claim 1, Duggi discloses a method performed by a node in a mesh communication network for routing a received packet towards a destination, the method comprising: 
receiving a packet addressed to a destination node in the mesh network (identifying a destination node hardware address of a wireless data packet that is outbound from a host node and searching a host node routing table for a destination node route from the host node to the destination node hardware address; See [0035]), the packet comprising information related to address of source node, last hop address, address of destination node, and a hop counter (source address, destination address, source route machine address, hop count; See [0031]-[0032] and [0035]), 
determining whether the destination address is comprised in a routing table of the node in the mesh communication network (identifying a destination node hardware address of a wireless data packet that is outbound from a host node and searching a host node routing table for a destination node route from the host node to the destination node hardware address; See [0035]), 
when destination address is comprised in a routing table, forwarding the received packet according to the routing table, or when destination address is not routing the received data packet to the destination node route in the event that the host node routing table returns a destination node hardware address, appending a flooding packet to the data packet in the event that the host node routing table returns a null destination node hardware address, and broadcasting the received data packet to at least one neighbor node if the received data packet has the flooding packet appended to it; See [0035]), and
updating the routing table according to the received packet (Each of the hops tracks the movement of data as it is traversing through the network, and each node stores the movement of the data packet in that node's route table; See [0032]).

Regarding claim 4, Duggi further discloses the method according to claim 1, wherein the updating of the routing table according to the received packet comprises creating an entry in the routing table for the source node (Each of the hops tracks the movement of data as it is traversing through the network, and each node stores the movement of the data packet in that node's route table implying an entry regarding the source node; See Fig. 3 and [0032]).

Regarding claim 18, Duggi discloses a node operable in a mesh communication network for routing a received packet towards a destination, the node being configured to: 
identifying a destination node hardware address of a wireless data packet that is outbound from a host node and searching a host node routing table for a destination node route from the host node to the destination node hardware address; See [0035]), the packet comprising information related to address of source node, last hop address, address of destination node, and a hop counter (source address, destination address, source route machine address, hop count; See [0031]-[0032] and [0035]), 
determine whether the destination address is comprised in a routing table of the node in the mesh communication network (identifying a destination node hardware address of a wireless data packet that is outbound from a host node and searching a host node routing table for a destination node route from the host node to the destination node hardware address; See [0035]), 
when destination address is comprised in a routing table, forward the received packet according to the routing table, or when destination address is not comprised in a routing table, flood the received packet by broadcasting it in the mesh communication network (routing the received data packet to the destination node route in the event that the host node routing table returns a destination node hardware address, appending a flooding packet to the data packet in the event that the host node routing table returns a null destination node hardware address, and broadcasting 420 the received data packet to at least one neighbor node if the received data packet has the flooding packet appended to it; See [0035]), and 
update the routing table according to the received packet (Each of the hops tracks the movement of data as it is traversing through the network, and each node stores the movement of the data packet in that node's route table; See [0032]).
  
Regarding claim 21, Duggi further discloses the node according to claim 18, being further configured to update the routing table according to the received packet by creating an entry in the routing table for the source node (Each of the hops tracks the movement of data as it is traversing through the network, and each node stores the movement of the data packet in that node's route table implying an entry regarding the source node; See Fig. 3 and [0032]).  

Regarding claim 36, Duggi discloses a method performed by a node in a mesh communication network for routing a received packet towards a destination, the method comprising: 
receiving a packet addressed to a destination node in the mesh network (identifying a destination node hardware address of a wireless data packet that is outbound from a host node and searching a host node routing table for a destination node route from the host node to the destination node hardware address; See [0035]), the packet comprising information related to address of source node, last hop address, address of destination node, and a hop counter (source address, destination address, source route machine address, hop count; See [0031]-[0032] and [0035]), 
determining whether the destination address is comprised in a routing table of the node in the mesh communication network (identifying a destination node hardware address of a wireless data packet that is outbound from a host node and searching a host node routing table for a destination node route from the host node to the destination node hardware address; See [0035]), and 
forwarding the received packet based on determining whether the destination address is comprised in a routing table of the node in the mesh communication network (routing the received data packet to the destination node route in the event that the host node routing table returns a destination node hardware address, appending a flooding packet to the data packet in the event that the host node routing table returns a null destination node hardware address, and broadcasting 420 the received data packet to at least one neighbor node if the received data packet has the flooding packet appended to it; See [0035]).  

Regarding claim 37, Duggi further discloses the method of Claim 36, wherein forwarding comprises forwarding the received packet according to the routing table responsive to determining that the destination address is comprised in a routing table of the node in the mesh communication network (routing the received data packet to the destination node route in the event that the host node routing table returns a destination node hardware address, appending a flooding packet to the data packet in the event that the host node routing table returns a null destination node hardware address, and broadcasting 420 the received data packet to at least one neighbor node if the received data packet has the flooding packet appended to it; See [0035]).  

Regarding claim 38, Duggi further discloses the method of Claim 36, wherein forwarding comprises broadcasting the received packet in the mesh communication network responsive to determining that the destination address is not comprised in a routing table of the node in the mesh communication network (routing the received data packet to the destination node route in the event that the host node routing table returns a destination node hardware address, appending a flooding packet to the data packet in the event that the host node routing table returns a null destination node hardware address, and broadcasting 420 the received data packet to at least one neighbor node if the received data packet has the flooding packet appended to it; See [0035]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duggi as applied to claims 1 and 18 above, and further in view of Tsuchiya et al. (U.S. Patent No. 7,729,271), hereinafter referred to as Tsuchiya.
Regarding claim 3, Duggi fails to teach the method according to claim 1 wherein the updating of the routing table according to the received packet comprises incrementing a counter indicative of the number of times packets have been received from the last hop address, having the same source address, when both the source address and the last hop address are comprised in the routing table.
Tsuchiya teaches updating a table with the flow information including the number of packets related to a flow, interpreted as the packets from the same source and last hop address (See Fig. 4 and col. 5, lines 1-17).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Duggi to include wherein the updating of the routing table according to the received packet comprises incrementing a counter indicative of the number of times packets have been received from the last hop address, having the same source address, when both the source address and the last hop address are comprised in the routing table taught by Tsuchiya in order to optimize communications.
	

Tsuchiya teaches updating a table with the flow information including the number of packets related to a flow, interpreted as the packets from the same source and last hop address (See Fig. 4 and col. 5, lines 1-17).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Duggi to include being further configured to update the routing table according to the received packet by incrementing a counter indicative of the number of times packets have been received from the last hop address, having the same source address, when both the source address and the last hop address are comprised in the routing table taught by Tsuchiya in order to optimize communications.

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Duggi as applied to claims 4 and 21 above, and further in view of DiBiasio et al. (U.S. PGPub 2007/0036163), hereinafter referred to as DiBiasio in further view of .
Regarding claim 5, Duggi further teaches the method according to claim 4, wherein the created entry comprises the address of the source node (See Fig. 3) and a distance to the source node is set to the hop counter of the received packet (See [0031]), but fails to teach the next hop for the source node is set to the last hop address.
See Fig. 6A and [0051]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Duggi to include the entry comprising the last hop address taught by DiBiasio in order to optimize routing.

Regarding claim 22, Duggi fails to teach the node according to claim 21, wherein the created entry comprises the address of the source node (See Fig. 3) and a distance to the source node is set to the hop counter of the received packet (See [0031]), but fails to teach the next hop for the source node is set to the last hop address (See Fig. 3 and [0031]-[0032]).  
DiBiasio teaches a table having entries for the source address and previous hop address (See Fig. 6A and [0051]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Duggi to include the entry comprising the last hop address taught by DiBiasio in order to optimize routing.

Claims 6-7, 10-11 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Duggi as applied to claims 1 and 37 above, and further in view of Huang et al. (Int. Pub. No. WO 2010/043265 A1), hereinafter referred to as Huang.
Regarding claim 6, Duggi fails to teach the method according to claim 1, further comprising: waiting for an acknowledgement for a predetermined period of time, 
Huang teaches waiting for an acknowledgement for a predetermined period of time, wherein when no acknowledgement is received during the predetermined period of time, the method comprises updating the routing table by removing the entry for the destination node and next hop address from which the acknowledgement was not received from the routing table (The timeout timer indicates the time since a HELLO message or data packet acknowledgement has been received from the neighbouring node and so serves as a backup check that the relevant link is active. If the timeout timer has been exceeded, then at step 192 the node is deleted from both the neighbour list, the node is not added to the routing table and the method moves to the next entry in the routing table; See page 13, lines 20-27).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Duggi to include waiting for an acknowledgement for a predetermined period of time, wherein when no acknowledgement is received during the predetermined period of time, the method comprises updating the routing table by removing the entry for the destination node and next hop address from which the acknowledgement was not received from the routing table taught by Huang in order to proactively maintain accurate routing information to minimize delays in transmission.

routing the received data packet to the destination node route in the event that the host node routing table returns a destination node hardware address, appending a flooding packet to the data packet in the event that the host node routing table returns a null destination node hardware address, and broadcasting the received data packet to at least one neighbor node if the received data packet has the flooding packet appended to it; See [0035]).  

Regarding claim 10, Duggi further teaches the method according to claim 6, further comprising receiving an acknowledgement during the predetermined period of time, the destination node for the acknowledgement being the source node of the packet that is now being acknowledged, and forwarding the received packet according to the routing table (On the unicast return trip, the route table has the complete information necessary to route communications between the source machine address, the destination machine address, the source route machine address, and the destination route machine address without the need for a flood packet; See [0034]).  


updating the routing table according to the received packet, the received packet being the acknowledgement (On the unicast return trip, the route table has the complete information necessary to route communications between the source machine address, the destination machine address, the source route machine address, and the destination route machine address without the need for a flood packet; See [0034]).  

Regarding claim 39, Duggi fails to teach the method according to claim 37, further comprising: when no acknowledgement is received after waiting a predetermined period of time, updating the routing table by removing the entry for the destination node and next hop address from which the acknowledgement was not received from the routing table.
Huang teaches when no acknowledgement is received after waiting a predetermined period of time, updating the routing table by removing the entry for the destination node and next hop address from which the acknowledgement was not received from the routing table (The timeout timer indicates the time since a HELLO message or data packet acknowledgement has been received from the neighbouring node and so serves as a backup check that the relevant link is active. If the timeout timer has been exceeded, then at step 192 the node is deleted from both the neighbour list, the node is not added to the routing table and the method moves to the next entry in the routing table; See page 13, lines 20-27).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Duggi to include when no acknowledgement is received after waiting a predetermined period of time, updating the routing table by removing the entry for the destination node and next hop address from which the acknowledgement was not received from the routing table taught by Huang in order to proactively maintain accurate routing information to minimize delays in transmission.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Duggi as applied to claim 1 above, and further in view of Takatani et al. (U.S. PGPub 2009/0080393), hereinafter referred to as Takatani.
Regarding claim 8, Duggi fails to teach the method according to claim 1, further comprising: receiving a warning packet associated with a node in the mesh communication network for which there is an entry associated with the sender of the warning packet in the routing table, and deleting the entry from the routing table.  
Takatani teaches receiving a warning packet associated with a node in the mesh communication network for which there is an entry associated with the sender of the warning packet in the routing table, and deleting the entry from the routing table (The client, on receiving the warning packet from another client, updates the adjacent terminal information table. Said adjacent terminal information table becomes in the condition in which there is no entry with the status being "normal"; See Fig. 5C and [0031]).  
.
	
	
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9 appears to be novel and inventive because prior art fails to show or teach wherein if the node previously has forwarded a packet to the sender of the warning packet and if another entry for the destination address exists in the routing table, the method comprising forwarding the received packet according to the routing table, or broadcasting the received packet with the hop limit of the packet is set to 1 indicating the packet being a warning packet, if there are no more entries in the routing table for the destination node.  

Response to Arguments
Applicant’s arguments, see pages 7-10, filed March 19, 2021, with respect to claims 1-3 have been fully considered and are persuasive.  
On pages 7-9 of the Applicants’ Response, Applicants state that Duggi et al. (U.S. PGPub 2008/0170518), hereinafter referred to as Duggi fails to teach updating the routing table according to the received packet. 
Examiner respectfully disagrees in that each of the hops tracks the movement of data as it is traversing through the network, and each node stores the movement of the data packet in that node's route table (See [0032]).
On pages 9-10 of the Applicants’ Response, Applicants state that Duggi also fails to teach wherein the updating of the routing table according to the received packet comprises incrementing a counter indicative of the number of times packets have been received from the last hop address, having the same source address, when both the source address and the last hop address are comprised in the routing table.
Examiner agrees and has thus introduced Tsuchiya et al. (U.S. Patent No. 7,729,271) which teaches updating a table with the flow information including the number of packets related to a flow, interpreted as the packets from the same source and last hop address (See Fig. 4 and col. 5, lines 1-17).

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        7/14/2021